DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-13 and 18-23 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knox (Development of carbon dioxide removal systems for NASA’s deep space human exploration missions 2016-2017, 16-20 July 2017, International conference on environmental systems, Charleston, South Carolina).
In regard to claim 1, Knox discloses a development of adsorbent for removal of carbon dioxide in space exploration (pages 1-2, II. Introduction). Knox discloses adsorbent comprising zeolite 13X (page 5) and zeolite 5A (page 10) wherein the zeolite is in the structure of monoliths (page 14, F. 3-D Printed Sorbent Monolith). Knox discloses a use of polyvinyl alcohol or clay binders for binder material (page 14, G. Development of non-dusting binders for traditional and novel adsorbents).

In regard to claim 2, Knox discloses the zeolite is in the structure of monoliths layer-by-layer printed by 3-D printing (page 14, F. 3-D Printed Sorbent Monolith).

In regard to claim 21, Knox discloses a use of polyvinyl alcohol for binder material (page 14, G. Development of non-dusting binders for traditional and novel adsorbents).
Knox discloses every limitation recited in claims 1, 2 and 21.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (Development of carbon dioxide removal systems for NASA’s deep space human exploration missions 2016-2017, 16-20 July 2017, International conference on environmental systems, Charleston, South Carolina).
In regard to claims 3 and 5, Knox discloses 3-D printed zeolite monoliths (page 14, F. 3-D Printed Sorbent Monolith). Knox discloses a use of polyvinyl alcohol or clay binders for binder material, wherein the binder materials are used for effectively zero dusting (page 14, G. Development of non-dusting binders for traditional and novel adsorbents).
Consequently, though Knox does not disclose the mass composition of zeolite material as recited in claim 3, or the mass composition of the one or more organic binders as recited in claim 5, in light of teachings of Knox that directs the use of polyvinyl alcohol or clay binders for binder material is for effectively zero dusting (page 14, G. Development of non-dusting binders for traditional and novel adsorbents), the claimed amount of at least 80 wt% zeolite material, or the mass composition range from about 7 wt% to about 15 wt% of the one or more organic binders would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize adsorbent activity and utility taking into consideration the operational parameters of the adsorbent manufacturing operation (time, temperature, pressure, throughput), and the geometry of the adsorbent bodies in the final form(s).

Claims 4, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (Development of carbon dioxide removal systems for NASA’s deep space human exploration missions 2016-2017, 16-20 July 2017, International conference on environmental systems, Charleston, South Carolina), as applied to claim 1 above, and further in view of Lefevere et al. (3D-printing of hierarchical porous ZSM-5: The importance of the binder system, 08/20/2017, Materials and design, Vol. 134, pp. 331-341, hereinafter “Lefevere”).
In regard to claim 4, Knox discloses 3-D printed zeolite monoliths (page 14, F. 3-D Printed Sorbent Monolith). Knox discloses a use of polyvinyl alcohol or clay binders for binder material, wherein the binder materials are used for effectively zero dusting (page 14, G. Development of non-dusting binders for traditional and novel adsorbents). 
But Knox does not explicitly disclose the clay binders is bentonite clay.
Lefevere discloses a use of 3D-printning for manufacturing of structured support used as adsorbents and catalysts (Abstract). Lefevere discloses a method of preparing 3D-printed zeolite monolith (Fig. 1; page 332, 2.1 Manufacturing of zeolite structures), wherein the method comprises: (i) mixing zeolite ZSM-5 powder, milled bentonite (a binder), and colloidal silica (a co-binder), and milling the mixed powders to obtain proper size particles; (ii) adding water, zeolite power, bentonite, silica and methylcellulose (i.e., a plasticizing organic binder) to form a mixture in a suspension state and mixing the mixture using a planetary centrifugal mixer for 2 minutes at 1900 rpm, thereby obtaining a viscous paste; and (iii) depositing the viscous paste onto bone scaffolds by extrusion of the paste through a nozzle, layer by layer, using a 3D printer comprising a CNC machine (see Fig. 1 for visualization). Lefevere discloses colloidal silica as a co-binder material. 
It is noted that both the products of Lefevere and Knox direct an adsorbent material comprising zeolite materials.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adsorbent of Knox to provide the clay binders is bentonite clay as taught by Lefevere, because bentonite clay is a known, effective binder material for preparing adsorbent material comprising zeolite materials for gas separation as taught by Lefevere (Fig. 1; page 332, 2.1 Manufacturing of zeolite structures).

In regard to claim 6, Knox discloses 3-D printed zeolite monoliths (page 14, F. 3-D Printed Sorbent Monolith). Knox discloses a use of polyvinyl alcohol or clay binders for binder material, wherein the binder materials are used for effectively zero dusting (page 14, G. Development of non-dusting binders for traditional and novel adsorbents). 
Knox does not disclose the use of both polyvinyl alcohol (i.e., an organic binder) and clay binders (i.e., an organic co-binder).  However, it is noted that one of ordinary skill in the chemical process arts has a degree in chemical engineering or chemistry.  One of ordinary skill in the chemical process arts has studied the general principles of chemistry, chemical engineering, and process design.  One of ordinary skill in the chemical process arts has studied and practiced specific aspects of chemistry and chemical engineering related to specific processes (e.g., zeolite adsorbent making processes).  Thus, one of ordinary skill in the chemical process arts understands how to apply those general principles to specific processes for making zeolite adsorbent.  Consequently, one of ordinary skill in the chemical process arts is considered to understand the value of a reference such as Knox and Lefevere as well as its applicability to the problems related to use of polyvinyl alcohol and/or clay binders for binder material, wherein the binder materials are used for effectively zero dusting.
Since Knox explicitly discloses a use of polyvinyl alcohol or clay binders for binder material, and Lefevere discloses multiple bonder materials comprising milled bentonite (a binder) and colloidal silica (a co-binder), one skilled in the art would have reasonably expected that the 3-D printed zeolite monoliths taught by Knox, in view of Lefevere, comprise both polyvinyl alcohol and clay binders for binder material, consequently, the limitation recited in claim 6 is considered obvious.

In regard to claims 8 and 9, Lefevere discloses zeolite used in the adsorbent material have a mesopore volume of about 0.159 cm3/g (page 337, Table 2) and bentonite used in the adsorbent material have a mesopore volume of about 0.185 cm3/g (page 337, Table 2). In light of teachings from Lefevere, one skilled in the art would have reasonably expected that the one or more zeolite monoliths exhibits a mesopore volume as recited in claims 8 or 9 of claimed invention.

In regard to claims 10-13, as set forth above, Knox, in view of Lefevere, discloses the 3-D printed zeolite monoliths (Knox, page 14, F. 3-D Printed Sorbent Monolith) by using 3D-printning for manufacturing of structured support used as adsorbents and catalysts (Lefevere, Fig. 1; page 332, 2.1 Manufacturing of zeolite structures).
Although Knox, in view of Lefevere, does not disclose the recited wall thickness range, or channel width range, or compression strength, or Young's modulus of the one or more zeolite monoliths as recited in claims 10-13, the claimed wall thickness range, or channel width range, or compression strength range, or Young's modulus of the one or more zeolite monoliths would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize adsorbent activity and utility taking into consideration the operational parameters of the adsorbent manufacturing operation (time, temperature, pressure, throughput), and the geometry of the adsorbent bodies in the final form(s).

Claims 18-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (Development of carbon dioxide removal systems for NASA’s deep space human exploration missions 2016-2017, 16-20 July 2017, International conference on environmental systems, Charleston, South Carolina), in view of Lefevere et al. (3D-printing of hierarchical porous ZSM-5: The importance of the binder system, 08/20/2017, Materials and design, Vol. 134, pp. 331-341, hereinafter “Lefevere”).
In regard to claims 18 and 22, Knox discloses a removal of carbon dioxide (CO2) using a zeolite adsorbent (pages 1-2), wherein the partial pressure of the CO2 is less than 4.5 torr (less than 0.59 vol%) (page 5, Figure 2), the method comprising (pages 5-9):
bringing a gas or mixture of gases comprising carbon dioxide in contact with a CO2 capture material; and capturing at least a portion of the CO2 in the gas or mixture of gases in the CO2 capture material (pages 5-9, see the experiments and computer simulation of adsorbing CO2 using the zeolite adsorbent),
wherein the CO2 capture material comprises zeolite 13X (page 5) and zeolite 5A (page 10) wherein the zeolite is in the structure of monoliths (page 14, F. 3-D Printed Sorbent Monolith) (claim 22). Knox discloses a use of polyvinyl alcohol or clay binders for binder material (page 14, G. Development of non-dusting binders for traditional and novel adsorbents). Knox discloses the zeolite is in the structure of monoliths layer-by-layer printed by 3-D printing (page 14, F. 3-D Printed Sorbent Monolith).
But Knox does not explicitly disclose the clay binders is bentonite clay.
Lefevere discloses a use of 3D-printning for manufacturing of structured support used as adsorbents and catalysts (Abstract). Lefevere discloses a method of preparing 3D-printed zeolite monolith (Fig. 1; page 332, 2.1 Manufacturing of zeolite structures), wherein the method comprises: (i) mixing zeolite ZSM-5 powder, milled bentonite (a binder), and colloidal silica (a co-binder), and milling the mixed powders to obtain proper size particles; (ii) adding water, zeolite power, bentonite, silica and methylcellulose (i.e., a plasticizing organic binder) to form a mixture in a suspension state and mixing the mixture using a planetary centrifugal mixer for 2 minutes at 1900 rpm, thereby obtaining a viscous paste; and (iii) depositing the viscous paste onto bone scaffolds by extrusion of the paste through a nozzle, layer by layer, using a 3D printer comprising a CNC machine (see Fig. 1 for visualization). Lefevere discloses colloidal silica as a co-binder material. 
It is noted that both the products of Lefevere and Knox direct an adsorbent material comprising zeolite materials.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adsorbent of Knox to provide the clay binders is bentonite clay as taught by Lefevere, because bentonite clay is a known, effective binder material for preparing adsorbent material comprising zeolite materials for gas separation as taught by Lefevere (Fig. 1; page 332, 2.1 Manufacturing of zeolite structures).

In regard to claims 19 and 20, Knox discloses a removal of carbon dioxide (CO2) using a zeolite adsorbent in a spacecraft compartment in space exploration (pages 1-2).

In regard to claim 23, Knox discloses 3-D printed zeolite monoliths (page 14, F. 3-D Printed Sorbent Monolith). Knox discloses a use of polyvinyl alcohol or clay binders for binder material, wherein the binder materials are used for effectively zero dusting (page 14, G. Development of non-dusting binders for traditional and novel adsorbents). 
Knox does not disclose the use of both polyvinyl alcohol (i.e., an organic binder) and clay binders (i.e., an organic co-binder).  However, it is noted that one of ordinary skill in the chemical process arts has a degree in chemical engineering or chemistry.  One of ordinary skill in the chemical process arts has studied the general principles of chemistry, chemical engineering, and process design.  One of ordinary skill in the chemical process arts has studied and practiced specific aspects of chemistry and chemical engineering related to specific processes (e.g., zeolite adsorbent making processes).  Thus, one of ordinary skill in the chemical process arts understands how to apply those general principles to specific processes for making zeolite adsorbent.  Consequently, one of ordinary skill in the chemical process arts is considered to understand the value of a reference such as Knox and Lefevere as well as its applicability to the problems related to use of polyvinyl alcohol and/or clay binders for binder material, wherein the binder materials are used for effectively zero dusting.
Since Knox explicitly discloses a use of polyvinyl alcohol or clay binders for binder material, and Lefevere discloses multiple bonder materials comprising milled bentonite (a binder) and colloidal silica (a co-binder), one skilled in the art would have reasonably expected that the 3-D printed zeolite monoliths taught by Knox, in view of Lefevere, comprise both polyvinyl alcohol and clay binders for binder material, consequently, the limitation recited in claim 23 is considered obvious.

Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 7 into an independent claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 7.  The concept of a CO2 capture material comprising one or more zeolite monoliths, the one or more zeolite monoliths comprising: 
a zeolite material selected from the group consisting of a 13X zeolite material and a SA zeolite material; and
one or more organic binders,
wherein the one or more organic binders comprises from about 7 wt% and about 15 wt% bentonite clay and from about 2.0 wt% and about 3.5 wt% methyl cellulose, is considered novel. 
The closest prior art which discloses an adsorbent comprising zeolite 13X (page 5) and zeolite 5A (page 10) wherein the zeolite is in the structure of monoliths (page 14, F. 3-D Printed Sorbent Monolith), and wherein the adsorbent comprises polyvinyl alcohol or clay binders for binder material (page 14, G. Development of non-dusting binders for traditional and novel adsorbents) (Knox) does not teach or suggest that the one or more organic binders comprises from about 7 wt% and about 15 wt% bentonite clay and from about 2.0 wt% and about 3.5 wt% methyl cellulose. 
Other closest prior art which discloses a method of preparing 3D-printed zeolite monolith (Fig. 1; page 332, 2.1 Manufacturing of zeolite structures), wherein the method comprises: (i) mixing zeolite ZSM-5 powder, milled bentonite (a binder), and colloidal silica (a co-binder), and milling the mixed powders to obtain proper size particles; (ii) adding water, zeolite power, bentonite, silica and methylcellulose (i.e., a plasticizing organic binder) to form a mixture in a suspension state and mixing the mixture using a planetary centrifugal mixer for 2 minutes at 1900 rpm, thereby obtaining a viscous paste; and (iii) depositing the viscous paste onto bone scaffolds by extrusion of the paste through a nozzle, layer by layer, using a 3D printer comprising a CNC machine (see Fig. 1 for visualization) (Lefevere) does not provide any guidance which would lead one to select the one or more organic binders comprises from about 7 wt% and about 15 wt% bentonite clay and from about 2.0 wt% and about 3.5 wt% methyl cellulose. 
The combination of Knox and Lefevere does not provide any guidance which would lead one to construct a CO2 capture material comprising one or more zeolite monoliths, the one or more zeolite monoliths comprising: (i) a zeolite material selected from the group consisting of a 13X zeolite material and a SA zeolite material; and (ii) one or more organic binders, wherein the one or more organic binders comprises from about 7 wt% and about 15 wt% bentonite clay and from about 2.0 wt% and about 3.5 wt% methyl cellulose, as recited in claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772